UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 01-726

SHELIA WINSETT ,                                               PETITIONER ,

   V.


ANTHONY J. PRINCIPI,
SECRETARY OF VETERANS AFFAIRS,                                 RESPONDENT .


                      Before KRAMER, Chief Judge, and FARLEY,
                  HOLDAWAY, IVERS, STEINBERG, and GREENE, Judges.

                                             ORDER

         On June 1, 2001, in a single-judge order, the Court denied the pro se petitioner's petition for
extraordinary relief in the nature of a writ of mandamus. The order also directed the Clerk of the
Court to reject any future petitions for extraordinary relief submitted by the petitioner without
payment of the filing fee. In an August 7, 2001, per curiam order, the petitioner's motion for
reconsideration of the June 1, 2001, order was denied, and a panel of the Court denied the petitioner's
motion for a panel decision. On August 16, 17, and 31, 2001, the petitioner filed a series of motions
for, inter alia, a full Court decision and amendment of that part of the June 1, 2001, single-judge
order that directed the Clerk of the Court to reject any future petitions for extraordinary relief filed
by her without payment of the filing fee. On September 27, 2001, the Court denied the motion for
a full Court decision.

         On October 4, 2001, the petitioner filed motions: (1) to amend the June 1, 2001, single-judge
order; (2) to quash the full Court's September 27, 2001, order; (3) to reconsider her petition; and (4)
to stay the case pending a Department of Veterans Affairs regional office's action on certain of her
claims pending before it.

         Motions for a full Court decision are not favored. Ordinarily they will not be granted unless
such action is necessary to secure or maintain uniformity of the Court's decisions or to resolve a
question of exceptional importance. It is not sufficient merely to allege that one of the two foregoing
criteria are met; it must be demonstrated. The petitioner has shown neither.

        Upon consideration of the foregoing, it is

       ORDERED by the single judge that the motion to amend the Court's June 1, 2001, order is
denied. It is further
        ORDERED by the full Court that the motion to quash the Court's September 27, 2001, order,
the motion for reconsideration, and the motion to stay proceedings are each denied. In light of the
circumstances set forth in the Court's June 1, 2001, order and this order, the Clerk of the Court is
directed to return to the petitioner all future pleadings filed by her in this matter. See generally In
re Matter of Packer Ave. Assoc., 884 F.2d 745, 747-49 (3d Cir. 1989); Cook v. Peter Kiewit Sons
Co., 775 F.2d 1030 (9th Cir. 1985); In Re Hartford Textile Corp., 613 F.2d 388 (2d Cir. 1979);
Kinnear–Weed Corp. v. Humble Oil Refining Co., 441 F.2d 631 (5th Cir. 1971).

DATED:         January 17, 2002                        PER CURIAM.




                                                  2